Title: To John Adams from Elkanah Watson Jr., 30 April 1783
From: Watson, Elkanah Jr.
To: Adams, John


Sir
London 30th April 1783.

   If a disinterested wish to contribute to the Glory & happiness of America will sufficiently plead my excuse, for the liberty I take in writing your Excellency, I claim no other advocate. Doubtless Sir you are not unacquainted with the spirit of Emigration that so generally prevails throughout England, Ireland & Scotland, but more particularly in this City; every Vessel is crouded with passengers, & many intire wealthy families. The enthusiasm is so great, that mechanics of every kind would croud over in a torrent, if the Congress should favor emigrations by allowing a fix’d bounty to every Captain who takes over a useful able body’d mechanic, incapable of paying his passage: by this means it is difficult to hazard a conjecture, how effectual our principal object of cultivating manufactures would succeed especially as its clearly evident that whatever steps Government may take to check them will only redouble their ardour, & determine many hundreds to break through the barrier, who probably never would have thought of going before an obstacle was thrown in the way. Sailors are subjects equally important to our rising republic, & by a trifling bounty upon the extra number of a ship’s Crew, we might easily introduce several hundred native Americans now starving in the streets of this city for the want of employment, & anxious to get home: every day Since my arrival many have offer’d to work their passages; Besides I find even the English sailors have a general wish to enroll themselves under our stripes.
I have the honor to be respectfully / Your Excellency’s most Obdt hble St
E. Watson Jr.

